Citation Nr: 0739600	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1972 to 
March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by an April 1998 rating decision; the 
evidence submitted since April 1998 raises a reasonable 
possibility of substantiating the veteran's claim.

2.  The evidence of record fails to corroborate any of the 
veteran's reported stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for PTSD 
is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2007).

2.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Determination

The veteran's claim of entitlement to service connection for 
PTSD, insomnia and mental conditions was denied by an April 
1998 rating decision.  The veteran did not appeal, and his 
claim became final.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the veteran's denial in April 1998, the 
evidence of record included: pre-service treatment records 
that showed treatment for a head wound following an 
automobile accident; service medical records showing that the 
veteran was diagnosed with a severe, chronic, immature 
personality, and showing that he was nervous, concerned, and 
upset about superiors screaming at him; VA treatment records 
from 1996 and 1997 showing a number of psychiatric diagnoses 
including depression, dysthymia, organic mental disorder, 
adjustment disorder, and alcohol abuse; and private treatment 
records from 1997 showing diagnoses of depression and anxiety 
disorder, as well as some confusion about sexual encounters 
in the past.

Since April 1998, new evidence has been submitted including 
VA treatment records from 2000 to 2003 suggesting a diagnosis 
of PTSD; a stressor statement from the veteran; a letter from 
the veteran's sister indicating that the veteran was a 
different person after he was in the service; the veteran's 
service personnel records; and VA treatment records from 2005 
showing a diagnosis of PTSD.

The stressors alleged by the veteran in his stressor 
statement and in his outpatient treatment records include 
being struck in the eye with a rifle butt while on the 
practice range, which he reported caused him stress from not 
being able to sleep.  The veteran also described an incident 
in which a P.F.O. Roberts hit him while he was lying on his 
bunk.  The veteran also recalled speaking with a chaplain at 
Camp Lejeune about needing to get out of the service, but the 
veteran did not remember the content of their conversation.  
The veteran has also described remembering a sexual 
experience in 1972, and he reported to a VA psychologist in 
2001 that he was sexually assaulted on a ship, as well as 
being badly beaten up while on a ship.

The evidence submitted since the veteran's previous denial is 
new in that it had not previously been submitted and it is 
material, because it shows that the veteran has been 
diagnosed with PTSD since his last denial.  Since a diagnosis 
of PTSD is one of the three requirements to establish service 
connection fro PTSD, the diagnosis provides a reasonable 
possibility of substantiating the veteran's claim.  Therefore 
the veteran's claim is reopened.

II.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran has alleged a number of potential stressors for 
his diagnosis of PTSD.  In his claim in 1998, the veteran 
indicated that things happened to him in service that if they 
were recorded would shed light on his problems.  The veteran 
was sent a letter asking him to describe the stressful, in-
service events that would provide a basis for his diagnosis 
of PTSD.  In response the veteran returned a statement 
indicating that he had been struck with a rifle butt on the 
practice field, which required stitches.  The veteran 
indicated that this incident was stressful and impaired his 
sleep.  In a subsequent statement, the veteran indicated that 
a P.F.O. Roberts struck him in the head with his fist while 
he was stationed on a ship.  The veteran indicated that when 
his ship returned to the states he talked to a chaplain about 
his desire to get out of the service.  In a VA treatment 
record from November 2001, the veteran reported being 
molested on a ship at age 18.

However, since the veteran has not related a stressor which 
is combat-related, additional corroboration must be obtained 
before service connection for PTSD may be granted.  

The difficulty in adjudicating cases involving personal 
assaults, particularly sexual assaults, is that there are 
often, as in this case, no contemporaneous reports of the 
alleged assaulted.  The regulations recognize that assault 
cases often go unreported.  As such, if a post-traumatic 
stress disorder claim is based on an in-service personal 
assault, the regulations authorize the use of evidence from 
sources other than the veteran's service records to 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).   

Unfortunately, these types of evidence have not been 
presented.  The veteran has been diagnosed with PTSD by 
several VA doctors and is receiving some treatment from the 
PTSD clinic, but the treatment records fail to show that the 
diagnosis is based upon a corroborated in- service stressor.

VA treatment records reflect that the veteran has been 
treated for numerous psychiatric disabilities since service, 
and a July 2003 treatment note shows that the veteran had 
been admitted to the hospital 19 times for psychiatric 
evaluation since filing his PTSD claim.  While the veteran 
has clearly sought a PTSD diagnosis for a number of years, VA 
doctors often did not diagnosis PTSD.  For example, in 
February 2002, it was noted that the veteran had been 
followed in the mental health clinic for some time, but a 
diagnosis of PTSD had not been rendered; and in January 2003, 
the veteran was diagnosed with Dysthymia, alcohol and 
marijuana dependence, and a personality disorder, but PTSD 
was not diagnosed.

In August 2003, a VA doctor indicated that the veteran 
appeared to have PTSD that was exacerbated while he was in 
the military.  This diagnosis was based on the veteran's 
report that he saw the body of a person who had committed 
suicide when he was 9, a car accident when he was 16 with a 
head injury, and from getting hit in the head while in the 
military in a racial conflict.  However, two of these 
stressors occurred before the veteran was in service, and 
there is no record of the veteran being assaulted in his 
service medical records or personnel records, although it was 
noted that the veteran had a great deal of hostility toward 
black Marines.

In May 2004, the veteran indicated that he was the victim of 
sexual trauma during service, but no additional explanation 
was provided.

In May 2007, the veteran testified before the Board that his 
stressors involved being accidentally struck in the head with 
a rifle, and being assaulted physically by another soldier 
and struck in the head.  The veteran testified that he was 
sexually assaulted, but when asked where the trauma took 
place, the veteran indicated that he could not remember.  At 
one point he stated that it occurred on a ship, and then he 
thought that it might have occurred in a warehouse while he 
was stationed at Camp Lejeune.  Nevertheless, the veteran 
never elaborated beyond "sexual trauma" and there is no 
indication that a diagnosis of PTSD was ever rendered based 
on this stressor.

The veteran's service personnel records reveal that the 
veteran had trouble adjusting to military life.  In April 
1973, the veteran was noted to have an immature personality 
disorder which had existed prior to enlistment; and it was 
noted that he had trouble adjusting to an interracial 
environment.  In May 1973, the veteran spoke with his 
commanding officer about his desire to leave the Marine 
Corps, stating that he had developed serious headaches 
following an automobile accident several years before 
entering the military.  The commanding officer decided to 
discharge the veteran, noting that he suffered from a severe 
personality disorder, was disruptive to good discipline, and 
displayed great hostility toward black Marines.

While the veteran has on occasion been diagnosed with PTSD, 
no stressor alleged by the veteran has ever been corroborated 
by any additional evidence.  The veteran did make several 
vague assertions about being sexually assaulted, but he could 
not even remember whether the alleged incident took place on 
land or at sea.  As such, this is too vague to provide a 
basis for a diagnosis of PTSD.  With regard to being struck 
with a rifle on the practice range, this was noted to be an 
accident, and there is no indication that the veteran was in 
fear for his life during the incident.  The veteran also 
indicated that he was struck in the head while he was in his 
bunk, but there is no evidence in either his personnel 
records or in his service medical records to support this 
contention, and the veteran has not provided sufficient 
detail about the incident to permit any meaningful research 
to be conducted.  

As such, without additional corroboration, the veteran's 
reported stressors are insufficient to support a diagnosis of 
PTSD.

As no stressor has been corroborated, the criteria for PTSD 
have not been met; and the veteran's claim is therefore 
denied.

III.  Duties to Notify and Assist 

VA has an obligation to notify claimants of what information 
or evidence is needed in order to substantiate a claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim. 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

Regarding the claim of entitlement to service connection for 
PTSD, a March 2006 letter informed the veteran of the 
evidence necessary to establish entitlement to service 
connection, what evidence the RO would obtain, and what 
evidence he was expected to obtain.  This letter also 
requested that the veteran provide any medical evidence in 
his possession that pertained to this claim.  

In a second March 2006 letter, the RO provided the veteran 
with information with respect to establishing disability 
ratings and effective dates.  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed decisions, with notice of the type of evidence 
necessary to establish an effective dates and evaluations, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, it is noted 
that these claims were readjudicated in March 2006.  
Additionally, the issue is moot, as this claim is being 
denied herein, and an evaluation and effective date will not 
be assigned.  Cf. Dingess/Hartman, 19 Vet. App. 473 (2006).

VA and private treatment records have been obtained, as have 
service medical records and personnel records.  Additionally, 
the veteran testified at a hearing before the Board.










ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


